Citation Nr: 1639097	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals shell fragment wound, right thigh.

2.  Entitlement to a compensable evaluation for scars, palm of left hand near the thumb.

3.  Entitlement to a compensable evaluation for a scar of the head.

4.  Entitlement to service connection for heart disability, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently rests with the RO in Chicago, Illinois, from which the appeal was certified.

The Board has recharacterized the Veteran's service connection claim for coronary artery disease more broadly to include heart disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The Veteran's August 2013 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in January 2015 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

The issues of entitlement to a compensable evaluation for residuals shell fragment wound, right thigh, entitlement to a compensable evaluation for scars, palm of left hand near the thumb, entitlement to for service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the most probative evidence of record demonstrates that the Veteran's scar of the head, is manifested by pain, but is not unstable.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation of 10 percent, but no higher, for a scar of the head, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A June 2009 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for a scar of the head.  Consequently, the Board finds that VA's duty to notify has been satisfied.

The Veteran's service treatment records, VA examination reports and identified private treatment records have been obtained and associated with the claims file.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), or that there are relevant outstanding private treatment records specific to the issue of entitlement to a compensable evaluation for a scar of the head.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Relevant VA examinations were conducted in July 2009 and July 2013 that addressed the issue of entitlement to a compensable evaluation for a scar of the head.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record, documented subjective complaints, and performed an appropriate examination. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issue of entitlement to a compensable evaluation for a scar of the head, any such failure is harmless.  Thus, for the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements with respect to entitlement to a compensable evaluation for a scar of the head.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2015). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran's claim for an increased evaluation for a scar of the head was received in February 2009, the prior rating criteria do not apply.  

The Veteran's scar of the head has been rated under 38 C.F.R. § 4.118, DC 7800, for burn scars or disfigurement of the head, face, or neck.  DC 7800 pertains to disfigurement of the head, face, or neck.  A 10 percent evaluation is provided when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2015).

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1) (2015).  

The Veteran's scar is on his head.  Therefore, DC 7801 and 7802 are not appropriate to rate the Veteran's scar of the head as such address scars not of the head, face or neck.  38 C.F.R. § 4.118, DC 7801-7802.  The DC that most accurately describes the Veteran's disability is DC 7804, which relates to unstable or painful scars.  

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  Id. 

Under DC 7805, for rating other scars (including linear scars) and other effects of scars evaluated under DC's 7800, 7801, 7802 and 7804, any disabling effect(s) not considered in a rating provided under DC's 7800 - 04 are evaluated under an appropriate diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805. 

A VA examination was conducted in July 2009.  The July 2009 VA examiner noted a scar of the posterior scalp, which measured 2 centimeter by .1 centimeter, and was faint with palpable but not visible small nodule.  The July 2009 VA examiner further stated none of the scars identified, including the scar of the head were tender, retracted, ulcerated or adherent.  The July 2009 VA examiner noted there was no loss of skin and the skin overlying the scar was not unstable and did not result in in loss of function.  

A July 2013 examination noted a scar of the crown of the head measuring 1 centimeter by .1 centimeter.  The July 2013 VA examiner also found the scar was not unstable, nor was there frequent loss of covering of skin over the scar.  While the July 2013 VA examiner noted the scar was painful, such was not both painful and unstable.  Additionally, the July 2013 VA examiner noted there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, or abnormal pigmentation or texture of the head, face, or neck.  The July 2013 VA examiner found there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The July 2013 VA examiner also stated that the Veteran's scar did not impair his ability to obtain and maintain gainful employment. 

The Veteran is competent to report the symptom of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In his June 2010 notice of disagreement, the Veteran reported, in part, that the scar on his head was tender to touch and caused him pain frequently.  In his August 2013, VA Form 9, substantive appeal, the Veteran reported, in part, that with respect to the shrapnel to his head area he was often asked what it was because of his balding.  He also reported that the scar interfered with sleep and necessitated the use of two pillows to avoid painful pressure.  Such is supported by the July 2013 VA examination report, as described above, which also noted the Veteran's scar of the head was painful.  Allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's scar of the head is painful.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, in applying the rating criteria the Board finds that the Veteran is entitled to a 10 percent evaluation for his scar of the head under DC 7804.  

An evaluation of 10 percent under DC 7804 provides a higher evaluation than is allowable under DC 7800.  Under DC 7800 a 10 percent evaluation is not warranted as no characteristic of disfigurement has been demonstrated.  The July 2009 VA examiner did note there was a palpable but not visible small nodule; however, the examiner also explicitly stated there was no disfigurement of the head, face, or neck.  The July 2013 VA examiner, in part, found there was no elevation or depression related to a scar of the head, and did not identify a scar of enough size to satisfy any other characteristic of disfigurement.   

Additionally, although a 10 percent evaluation under DC 7804 is warranted, an even higher evaluation is not warranted.  With regard to instability, the medical evidence of record consistently indicates that the Veteran's scar of the head is stable, as noted by the July 2009 and July 2013 VA examiners.  The determination of whether a scar is stable or unstable is a medical one, meaning that the VA examination asserting that the scar is stable is the competent evidence of record.  Therefore, the Board finds that the Veteran's scar is stable, and an additional 10 percent for scars that are both unstable and painful is not appropriate.  38 C.F.R. § 4.118, DC 7804, Note 2.  

A rating of 20 percent is available for three or four scars that are unstable or painful. The Veteran is service-connected for three scars at present, for a scar of the head, at issue here, for scars, palm of left hand near the thumb, remanded below, and for a scar of the left shoulder girdle, which is rated as noncompensable, which means by definition this scar is not unstable or painful.  Thus, a rating in excess of 10 percent is not warranted as the Veteran's three scars have not been shown to be unstable or painful.  38 C.F.R. § 4.118, DC 7804.  Additionally, the Veteran's scar of the head has not been shown to result in any disabling effect not considered in DC 7804, so as to warrant an additional separate rating under a diagnostic code of the Rating Schedule.  38 C.F.R. § 4.118, DC 7805. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's scar of the head are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported pain, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability above that the Veteran has been shown to have.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In sum, the Board finds that a rating of 10 percent rating, but no higher, for a painful, stable scar of the head is warranted under DC 7804.  In reaching the foregoing conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings beyond what has been awarded herein, specifically, a 10 percent initial rating, but no higher, for a scar of the head, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56. 





ORDER

For the entire appeal period, a 10 percent evaluation, but no higher, for a scar of the head is granted under DC 7804, subject to regulations governing the payment of monetary awards.


REMAND

The evidence of record reflects that the Veteran may have additional compensable disabilities as a result of his residuals shell fragment wound, right thigh, and scars, palm of left hand near the thumb, which were the result of shrapnel and/or bullet wounds during service in Vietnam during the Vietnam Era.  Specifically, the July 2013 VA muscle injuries diagnosed a left thumb bullet wound and noted an injury to muscle group VII, of the left side, for flexors of the wrist, fingers and thumb.  Moreover, as noted above, in a November 2012 statement, the Veteran reported he had to give up his painting job due to loss of function in left arm and pain in his hand.  However, the Veteran is only service-connected for scars, palm of left hand near the thumb with respect to this injury.  

Similarly, with respect to the claim for an increased rating for residuals shell fragment wound, right thigh, the July 2013 VA examination report indicated the Veteran has three scars on the right lower extremity, specifically, on the lateral thigh, the top of knee cap, and on the inner knee.  However, the Veteran is not service-connected for any scars of the right lower extremity.  Moreover, the Veteran's residuals shell fragment wound, right thigh, is currently rated under DC 5313.  The July 2009 VA examination report noted the Veteran reported that the muscle froze daily and that his leg would not move.  However, the July 2009 VA examination report found no findings of any muscle condition.  Moreover, the July 2013 VA examination report did not address the applicable rating criteria of characterizing the noted muscle injury to the right thigh as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.73, DC 5313.  

To the extent that it is unclear from the record whether the Veteran has additional separate compensable disabilities related to his service-connected residuals shell fragment wound, right thigh, and scars, palm of left hand near the thumb, the Board finds that additional VA examinations are warranted as the VA examination reports of record are not adequate.  See 38 C.F.R. § 4.2 (2015); see also Barr, 21 Vet. App. at 307.  Such additional disabilities include any identified neurological manifestations, any identified musculoskeletal disabilities, any muscle injury of the left hand, and any residual scars of the right thigh.  Thus, further development of these claims, is warranted; namely, to afford the Veteran VA examinations for the purpose of obtaining examinations and medical opinions to address the nature and etiology of any and all residual impairments related to such and to provide an adequate examination for the Veteran's residuals shell fragment wound, right thigh, in accordance with the rating criteria for muscle injuries.  38 C.F.R. § 3.159 (West 2014); 38 C.F.R. § 5103 A(d) (2015).

In regard to the claim for entitlement to for service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type II, the July 2009 VA examination is also inadequate.  The July 2009 VA examiner did not endorse a diagnosis; however, although such are dated prior to the claim, October 2006 and September 2007 private medical records endorsed a diagnosis of sinus bradycardia.  Accordingly, a new examination is warranted for the claim to include addressing the claim as secondary to service connected diabetes mellitus, type II.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. at 307; El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

As noted above, the issue of entitlement to a TDIU is, in part, based on the Veteran's claim for entitlement to a compensable evaluation for scars, palm of left hand near the thumb as he stated, in part, that he quit his painting job due to pain in his left hand.  Thus, as the issue of entitlement to TDIU is intertwined with the increased rating claim for scars, palm of left hand near the thumb, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran appropriate VA muscle, joints, neurological, and scar examination(s) for the purpose of assessing the nature and extent of all impairments attributable to his service-connected residuals of shell fragment wound, right thigh, and scars, palm of left hand near the thumb.  Any indicated studies are to be performed.  The claims file must be made available to the examiner for review in conjunction with the examination(s).  The VA examiner(s) should specifically address the following:

a.  Identify any neurological manifestations related to the Veteran's service-connected residuals shell fragment wound, right thigh, and/or scars, palm of left hand near the thumb.  If such manifestations are identified, the affected nerve(s) must be specified and any findings must be addressed in accordance with the rating criteria, to include whether there is complete paralysis or incomplete paralysis.  If the paralysis is incomplete, the examiner should specify the degree (mild, moderate, or severe). 

b.  Identify any disabilities related to the Veteran's service-connected residuals shell fragment wound, right thigh, and/or scars, palm of left hand near the thumb, to include residual muscle injuries and/or musculoskeletal disabilities.  If any musculoskeletal disabilities are identified, such findings must be addressed in accordance with the rating criteria, to include repetitive motion and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Such should also include consideration of whether functional loss exists, including pain, weakness, fatigability, incoordination, loss of motion, or other functional limitation, including due to flare-ups.  If any muscle injuries are identified such findings must addressed in accordance with the rating criteria of slight, moderate, moderately severe, or severe.

c.  Identify any scars, related to the Veteran's service-connected residuals shell fragment wound, right thigh.  Any identified scars must be addressed in accordance with the rating criteria, to include, but not limited to, measurement of the scar in centimeters or square inches, and whether it is unstable or painful. 

A complete rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability, that may be present, or was present, during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The VA examiner(s) should specifically address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any heart disability (including October 2006 and September 2007 private medical records which note a diagnosis of sinus bradycardia) was incurred in or due to the Veteran's active service. 

b.  If the answer to the above is no, the examiner must provide an opinion as to whether any heart disability (including October 2006 and September 2007 private medical records which note a diagnosis of sinus bradycardia) is caused or aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus, type II.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  Thereafter, readjudicate the issues on appeal, to include if separate evaluations are warranted for additional disabilities associated the Veteran's service-connected residuals shell fragment wound, right thigh, and scars, palm of left hand near the thumb.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


